 



EXHIBIT 10.40
VTR GLOBALCOM S.A.
2006 PHANTOM SAR PLAN
GRANT AGREEMENT FOR U.S. TAXPAYERS
     This Phantom SAR Plan Grant Agreement (the “Agreement”) is entered into by
VTR GlobalCom S.A. (the “Company”) and Mauricio Ramos (the “Grantee”), in
accordance with the VTR GlobalCom S.A. 2006 Phantom SAR Plan (the “Plan”).
Capitalized terms used but not defined herein shall have the meaning ascribed to
such terms under the Plan.
     The Plan provides for the grant of SARs to certain individuals, including
Grantee. The Committee appointed under the Plan has approved the SAR grant
described below. The Company and the Grantee hereby agree as follows:
1. Grant of SARs. Subject to the terms and conditions set forth in this
Agreement and the Plan, the Company hereby grants to the Grantee 170,000 SARs.
2. Grant Date. The Grant Date of the SARs granted under this Agreement is
June 25, 2007.
3. Vesting Commencement Date. The Vesting Commencement Date of the SARs granted
under this Agreement is January 1, 2007.
4. SAR Expiration Date. The SAR Expiration Date of the SARs granted under this
Agreement is the earlier of (a) the 180th day after the final vesting date of
the SARs as set forth in Section 6 below or (b) July 1, 2010.
5. Base Value. The Base Value of each SAR granted under this Agreement is
CLP$12.588 per share.
6. Vesting. The SARs granted under this Agreement shall vest in semi-annual
installments of 16.67% of the original number of SARs granted on the same day of
the month as the Vesting Commencement Date (or if the same day is not present in
a month, on the last day of such month) in each sixth calendar month following
the Vesting Commencement Date (each, a “Vesting Date”) provided that the Grantee
must be an employee of the Company on such semi-annual vesting date to receive
vesting credit for the six-month period then ending. In no event shall any
payments of vested SARs be made prior to the Settlement Date as defined herein
in Section 7(a).

-1-



--------------------------------------------------------------------------------



 



7. Exercise and Payment.
     (a) Vested SARS will be automatically exercised on the date (“Exercise
Date”) that is the earlier of (i) the day immediately following delivery of the
Valuation Report determining Net Company Value and Per Share Value as of
December 31, 2009, which date shall not be later than June 1, 2010, and (ii) the
date of Grantee’s termination of employment with the Company. The SARs are not
exercisable at any time other that the time specified in this Section 7(a).
     (b) For each vested SAR the Company shall pay to Grantee, on or before the
date that is 30 days following the Exercise Date, the amount by which the Per
Share Value exceeds the Base Value of such SAR. Notwithstanding anything to the
contrary in the Plan, the Per Share Value shall be the value determined as of
the last date of each fiscal year of the Company, whether or not the Company is
Publicly Traded.
     (c) The obligation of the Company to pay any amount to the Grantee with
respect to any SARs that have been exercised shall be subject to all applicable
laws, rules, and regulations and such approvals by governmental agencies as may
be deemed appropriate by the Company.
8. Withholding of Tax. The Committee may make such provisions as it may deem
appropriate for the withholding of any taxes which it determines to be required
in connection with the payment for SARs.
9. Agreement Subject to Plan. This Agreement is subject to the terms and
conditions of the Plan, which is incorporated by reference. The Plan contains
terms and conditions in addition to those set forth herein. In the event of
inconsistencies, except as specifically set forth herein, the Plan shall govern
this Agreement. The Committee shall have the authority to interpret and construe
any SAR pursuant to the terms of the Plan, and its decisions shall be
conclusive.
10. No Employment or Other Rights. The grant of any SAR shall not confer upon
the Grantee any right to be retained in the employ of the Company or any
Subsidiary or other affiliate of the Company.
11. Assignment and Transfers. The rights and interests of the Grantee under this
Agreement may not be sold, assigned, pledged, encumbered, or otherwise
transferred, either voluntarily or involuntarily, except, in the event of the
death of the Grantee, by will or by the laws of descent and distribution. In the
event of any attempt by the Grantee to alienate, assign, pledge, hypothecate, or
otherwise dispose of any SAR or any right hereunder, except as provided for in
this Agreement, or in the event of the levy or any attachment, execution or
similar process upon

-2-



--------------------------------------------------------------------------------



 



the rights or interests hereby conferred, the Company may terminate such SAR by
notice to the Grantee, and such SAR and all rights hereunder shall thereupon
become null and void. The rights and protections of the Company hereunder shall
extend to any successors or assigns of the Company and to the Company’s parents,
subsidiaries, and affiliates. The Company may assign this Agreement without the
Grantee’s consent.
12. Amendment. Notwithstanding any other provision hereof, this Agreement may be
supplemented or amended from time to time as approved by the Committee.
13. Beneficiary Designation. In the event of the death of the Grantee, the
Grantee designates the Person or Persons named on Exhibit A as the Grantee’s
Beneficiary. The Grantee may change his or her Beneficiary designation only by
giving written notice of such change to the Committee in accordance with the
terms of the Plan prior to the Grantee’s death.
14. Section 409A. Notwithstanding any provision of the Agreement to the
contrary, the following provisions shall apply for purposes of complying with
Section 409A of the Internal Revenue Code and applicable Treasury authorities
(“Section 409A”):
     (a) If Grantee is a “specified employee,” as such term is defined in
Section 409A and determined as described below in this Section 13(a), any
payments payable as a result of Grantee’s Termination (other than for Grantee’s
death or Disability) shall not be payable before the earlier of (i) the date
that is six months after Grantee’s termination, (ii) the date of Grantee’s
death, or (iii) the date that otherwise complies with the requirements of
Section 409A. This Section 13(a) shall be applied by accumulating all payments
that otherwise would have been paid within six months of Grantee’s termination
and paying such accumulated amounts at the earliest date which complies with the
requirements of Section 409A. Grantee shall be a “specified employee” for the
twelve-month period beginning on April 1 of a year if Grantee is a “key
employee” as defined in Section 416(i) of the Internal Revenue Code (without
regard to Section 416(i)(5)) as of December 31 of the preceding year or using
such dates as designated by the Committee in accordance with Section 409A and in
a manner that is consistent with respect to all of the Company’s nonqualified
deferred compensation plans. For purposes of determining the identity of
specified employees, the Company may establish such procedures as it deems
appropriate in accordance with Section 409A.

-3-



--------------------------------------------------------------------------------



 



     (b) The Grantee and the Company agree that this Agreement is intended to
comply with Section 409A and that any ambiguous provisions will be construed in
a manner that is compliant with or exempt from the application of Section 409A.
Grantee and the Company agree that if a provision of the Agreement would result
in the imposition of an applicable tax under Section 409A, such provision may be
reformed to avoid imposition of the applicable tax and no action taken to comply
with Section 409A shall be deemed to adversely affect Grantee’s rights or
benefits hereunder.
IN WITNESS WHEREOF, the Company has caused its duly authorized officers to
execute this Agreement, and the Grantee has executed this Agreement.

           
VTR GLOBALCOM S.A.
      By:                        

I hereby accept the SARs described in this Agreement, and I agree to be bound by
the terms of the Plan and this Agreement. I hereby further agree that all the
decisions and determinations of the Committee and the Valuation Committee shall
be final, binding, and conclusive.

         
 
  Grantee:    
 
       
 
       
 
  Date:    
 
       

-4-



--------------------------------------------------------------------------------



 



Exhibit A
Beneficiary Designation
Primary Beneficiary:

         
 
  Name:    
 
       

         
 
  Address:    
 
       

         
 
  Telephone Number:    
 
       

         
 
  Social Security Number:    
 
       

         
 
  Relationship to Grantee:    
 
       

Secondary Beneficiary: (Applicable if Primary Beneficiary predeceases the
Grantee)

         
 
  Name:    
 
       

         
 
  Address:    
 
       

         
 
  Telephone Number:    
 
       

         
 
  Social Security Number:    
 
       

         
 
  Relationship to Grantee:    
 
       

I hereby name the Beneficiaries set forth above to receive my SAR benefits in
the event of my death.

         
 
  Grantee:    
 
       
 
       
 
  Date:    
 
       

 